


117 SRES 87 IS: Recognizing that the United States needs a Marshall Plan for Moms in order to revitalize and restore mothers in the workforce.
U.S. Senate
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III
117th CONGRESS
1st Session
S. RES. 87
IN THE SENATE OF THE UNITED STATES

March 3, 2021
Ms. Klobuchar (for herself, Ms. Duckworth, Ms. Smith, Ms. Rosen, Mr. Wyden, Mr. Heinrich, Mr. Merkley, Mr. Whitehouse, Mr. Blumenthal, Mr. Brown, and Mr. Durbin) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions

RESOLUTION
Recognizing that the United States needs a Marshall Plan for Moms in order to revitalize and restore mothers in the workforce.


Whereas any relief and long-term recovery from the economic fallout of the COVID–19 pandemic must recognize, rebuild, and return mothers to the workforce; Whereas women, and especially working mothers, are bearing the brunt of the economic fallout from the COVID–19 pandemic as a result of existing social barriers and policy failures such as—
(1)the lack of a care infrastructure, including child care deserts and lack of care infrastructure caused by high child care costs; (2)the lack of family-supportive workplaces;
(3)the lack of a national paid leave policy; and (4)gender and racial pay inequity;
Whereas, at the beginning of 2020, women made up the majority of the workforce for the first time in almost a decade, even as women continued to face unjust gender and racial wage gaps; Whereas 2,300,000 women have left the labor force since the beginning of the COVID–19 pandemic, including 275,000 who exited in January 2021;
Whereas participation by women in the labor force was less than 55 percent in April 2020 for the first time since 1986, in part because of the child care crisis caused by the COVID–19 pandemic; Whereas participation by women age 20 and older in the labor force fell to a 33-year low in January 2021, hitting 57 percent;
Whereas women— (1)have suffered the majority of pandemic-related job losses; and 
(2)have lost over 5,400,000 net jobs since February 2020, and account for 55 percent of overall net job loss since the start of the COVID–19 pandemic; Whereas 86 percent of net jobs lost in December 2020 were jobs held by women, with women losing 196,000 jobs during that month;
Whereas mothers in the prime of their working lives have paid an especially high price, with mothers ages 25 to 54 experiencing a 5.7-percentage point decline in employment since the COVID–19 pandemic began, compared to a 3.1 percentage-point decline for fathers in the same age group; Whereas women are overrepresented in low-wage jobs and underrepresented in high-wage jobs;
Whereas employment in the bottom quartile of the wage distribution has declined by 17 percent since February 2020, far exceeding the overall employment decline of 6.5 percent; Whereas wages for women are key to the economic security of the families of such women;
Whereas women of color play a particularly vital role in the financial stability of their families, and any disruption to their earnings can be detrimental to the welfare of their families; Whereas the absence of affordable child care exacerbates inequality by severely inhibiting low-income parents from attaining promotions and higher salaries;
Whereas child nutrition is strongly linked to the employment status of mothers, such that almost 1 in 4 children experienced food insecurity in 2020 at the same time that mothers experienced work disruptions or unemployment that led to income loss; Whereas work interruptions caused by school closures and child care closures have disproportionately impacted women, forcing women to reduce work hours, take a leave of absence, or permanently leave the workforce;
Whereas, without reliable and affordable child care, mothers who have left the workforce will not be able to return to work, since such mothers often cannot pay for child care without the income made from going back to work; Whereas essential workers who are single parents face additional challenges and greater financial burden due to needing affordable child care;
Whereas the COVID–19 pandemic has exacerbated existing stigmas against working mothers that falsely assume that their role as caregivers will negatively impact their work performance; Whereas mothers forced to permanently leave the workforce or reduce work hours because of the COVID–19 pandemic are experiencing career trajectory disruptions that lower their lifetime earnings potential and endanger their future Social Security earnings and other potential retirement income;
Whereas child care is a lifeline for working mothers, and over 75 percent of mothers with children younger than age 10 say child care is one of their top 3 challenges during the COVID–19 pandemic; Whereas, in 2019, before the COVID–19 pandemic hit the United States, there were roughly 9,700,000 working mothers with a child younger than age 6;
Whereas 95 percent of the child care workforce is composed of women, and yet nearly 2/3 of child care workers with children report problems with accessing public support programs and often struggle to afford high-quality child care for their own families; Whereas 60 percent of businesses in the child care industry are minority owned;
Whereas a significant investment in child care would be simultaneously job creating and job enabling, creating care jobs and supporting parental employment, both of which would benefit women; Whereas women of color are disproportionately represented in many frontline industries that also lack critical benefits such as paid sick leave and flexibility to telework, including food services, hospitality, retail, and social assistance;
Whereas the unprecedented burdens of child care, work, and remote learning have strained the mental and emotional health of mothers; and Whereas access to paid leave during the COVID–19 pandemic has been linked to a reduction in the spread of COVID–19 by as many as 15,000 new cases per day where people were able to use the leave, such that paid leave has prevented the compounded stressors of countless evictions, hospitalizations, and hungry children: Now, therefore, be it

That it is the sense of the Senate that— (1)mothers, especially mothers of color, have been pushed to the brink of economic, social, and emotional collapse during the COVID–19 pandemic because of the existing economic and social inequalities that women have long faced;
(2)any relief and long-term recovery package to address the COVID–19 crisis should recognize and rebuild moms in the workforce, in order to secure meaningful and sustainable economic recovery, by including, at a minimum— (A)a robust paid leave plan, which is essential to securing the physical health and financial health of families, including emergency paid leave policies that would create a path toward permanent paid leave solutions;
(B)the means to rebuild and stabilize the child care industry, which is essential to economic recovery and bolstering women in the labor force; (C)major investments in our education systems, which must be made in order to safely reopen schools and campuses, providing funding to support and protect the safety and health of educators, support staff, students, and families;
(D)recurring child benefits, and expanded and improved child tax credit and earned income tax credit to help reduce child poverty and provide economic security for families; (E)an expanded unemployment insurance program that benefits struggling workers, including those experiencing long-term unemployment; and
(F)access to mental health support for mothers, which is essential to maintaining the health of the family; and (3)employers and policymakers in the United States must prioritize addressing the economic cliff facing mothers, and make permanent the aforementioned policies so that mothers are protected against any future economic calamities. 

